EXECUTION VERSION
Exhibit 10.1
Form of Restructuring
Support Agreement
RESTRUCTURING SUPPORT AGREEMENT
     This RESTRUCTURING SUPPORT AGREEMENT (this “RSA”), dated as of June 1,
2011, is by and between Horizon Lines, Inc. (the “Parent”), a corporation duly
organized and existing under the laws of the State of Delaware, and all of its
subsidiaries and any successors thereto (collectively with the Parent, the
“Company”) and the holder set forth on the signature page hereto (the
“Exchanging Holder”) of the 4.25% convertible senior notes due 2012 (the
“Notes”) issued under the Indenture, dated as of August 8, 2007 (as amended,
supplemented, or modified from time to time, the “Indenture”), by and between
the Parent, as issuer, and The Bank of New York Trust Company, N.A., as Trustee,
in the aggregate principal amount of $330,000,000.00. The principal amount of
Notes held by the Exchanging Holders (as defined below) is set forth on a
confidential schedule maintained by Paul, Weiss, Rifkind, Wharton & Garrison LLP
(“Paul, Weiss”). The Exchanging Holder, the Company, and each other person that
becomes a party hereto in accordance with the terms hereof shall be referred to
herein individually as a “Party” and, collectively, as the “Parties.”
Capitalized terms not herein defined shall have the meanings set forth in the
Restructuring Term Sheet (as defined below). References herein to percentage of
Exchanging Holders refer to the principal amount of the Notes held by such
Exchanging Holders.
RECITALS
     WHEREAS, prior to the date hereof, representatives of the Company and
certain Exchanging Holders have discussed consummating a financial restructuring
(the “Restructuring”) of the Company’s consolidated indebtedness and other
obligations on principal terms consistent with those set forth in this RSA and
the Restructuring Term Sheet, attached hereto as Exhibit A and expressly
incorporated by reference herein and made a part of this RSA as if fully set
forth herein (as it may be amended, supplemented or otherwise modified as
provided herein, the “Restructuring Term Sheet”);
     WHEREAS, the Restructuring contemplates a potential issuance of
$350 million of new Secured Notes (as defined below) to the Exchanging Holders
and an exchange offer consisting of an issuance of $200 million of new
Convertible Secured Notes (as defined below), the issuance of $50 million of
common stock and $80 million in cash in exchange for $330 million of the
outstanding Notes;
     WHEREAS, the Restructuring also contemplates that a $100 million revolving
credit facility would be provided by third party lenders to be used by the
Company for the payment of fees and expenses in connection with the
Restructuring and for working capital and other general corporate purposes;
     WHEREAS, the Parties have engaged in good faith negotiations with the
objective of reaching an agreement with respect to the Restructuring. Each Party
has reviewed or has had the opportunity to review this RSA and the Restructuring
Term Sheet with the assistance of professional legal advisors of its own
choosing;

 



--------------------------------------------------------------------------------



 



     WHEREAS, subject to the execution of the Definitive Documentation (as
defined below), the following sets forth the agreement among the Parties
concerning their support, subject to the terms and conditions hereof and
thereof, to implement the Restructuring. In the event the terms and conditions
as set forth in the Restructuring Term Sheet and this RSA are inconsistent, the
terms and conditions contained in the Restructuring Term Sheet shall control.
AGREEMENT
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
1. Definitions. The following terms shall have the following definitions:
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership, limited liability company or
other ownership interests, by contract or otherwise) of such Person.
“Affiliated Transferee” means with respect to the Exchanging Holder, any entity
that, as of the date an Exchanging Holder becomes a Party to this RSA, is an
Affiliate of such Exchanging Holder and, as of the date of any transfer of such
Exchanging Holder’s Notes to such Affiliate, continues to be an Affiliate of
that Exchanging Holder.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101—1532.
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.
“Company” has the meaning set forth in the preamble hereof.
“Company Released Party” has the meaning set forth in Section 9.2 hereof.
“Confidentiality Agreement” means the separate Confidentiality Agreements dated
as of April 12, 2011, between each Exchanging Holder and the Parent.

2



--------------------------------------------------------------------------------



 



“Consent Solicitation” means the proposed solicitation of consents from
Noteholders in connection with the Exchange Offer to amend certain covenants,
events of default, and related provisions of the Indenture.
“Critical Dates” has the meaning set forth in Section 5.4 hereof.
“Definitive Documentation” means this RSA and such other documentation relating
to the Restructuring, Consent Solicitation, and Exchange Offer as is necessary
to consummate the Restructuring, all on the same economic terms and otherwise in
all material respects consistent with the terms set forth in the Restructuring
Term Sheet.
“Effective Date” means the date on which the Exchange Offer is completed and the
transactions described herein are consummated.
“Exchange Offer” means the proposed tender offer, exempt from registration under
Section 3(a)(9) of the Securities Act, of the Notes in exchange for up to
$200 million in aggregate principal amount of Convertible Secured Notes and up
to $50 million in common stock at $1.30 per share (up to approximately
38.5 million shares) and $80 million in cash plus accrued interest on the
outstanding Notes paid in cash, in exchange for the $330 million of outstanding
Notes, as provided for in the Restructuring Term Sheet and, as applicable, the
Consent Solicitation.
“Exchanging Holder” has the meaning set forth in the preamble hereof.
“Exchanging Holders” means each Noteholder that becomes a party to a Similar
RSA.
“Exchanging Holder Released Party” has the meaning set forth in Section 9.1
hereof.
“Indenture” has the meaning set forth in the preamble herein.
“Jones Act” means 46 U.S.C. §§ 50101 et seq.
“Launch Date” means the date on which the Company shall commence the Exchange
Offer, which shall be at least twenty (20) Business Days prior to the
anticipated Effective Date.
“Noteholders” means each of the entities that is the beneficial holder of the
Parent’s Notes.
“Note Claims” means the Noteholders’ rights and the Parent’s obligations under
the Notes, including any other obligations related thereto, including any
accrued and accruing unpaid interest, costs, fees and indemnities thereunder.
“Notes” has the meaning set forth in the preamble hereto.

3



--------------------------------------------------------------------------------



 



“Parent” has the meaning set forth in the preamble hereto.
“Party” or “Parties” has the meaning set forth in the preamble hereto.
“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.
“Restructuring Term Sheet” has the meaning set forth in the recitals hereto.
“Restructuring” has the meaning set forth in the recitals hereto.
“Securities Act” means Securities Act of 1933, as amended.
“Secured Notes” means $350 million in aggregate principal amount of newly-issued
senior secured notes issued in connection with the Secured Notes Subscription on
terms set forth in the Restructuring Term Sheet.
“Secured Notes Subscription” means subscription by the Exchanging Holders, each
acting in their own capacity, who are “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act), in cash for $350 million in
aggregate principal amount of the Secured Notes.
“Similar RSA” means a restructuring support agreement with identical terms to
this RSA entered into by the Company and a Noteholder.
“Termination Date” has the meaning set forth in Section 5.4 hereof.
“Termination Event” has the meaning set forth in Section 5 hereof.
“Transfer” has the meaning set forth in Section 3(b).
“Trustee” means the Trustee to the Notes.
2. Effectuating the Restructuring. As long as a Termination Event has not
occurred, subject to the (i) terms and conditions of this RSA and (ii) the terms
and conditions set forth in the Restructuring Term Sheet, as applicable, the
Parties shall use their commercially reasonable efforts to:

  (a)        effectuate and consummate the Restructuring on the terms described
in this RSA and the Restructuring Term Sheet;

  (b)        implement the Secured Notes Subscription or the Third Party Credit
Facility, as applicable, the Exchange Offer and the Consent Solicitation;

  (c)        obtain all necessary approvals and consents for the Restructuring
from all requisite governmental authorities and third parties;

4



--------------------------------------------------------------------------------



 



  (d)        complete each of the other transactions as contemplated by the
Restructuring Term Sheet; and

  (e)        take no actions inconsistent with this RSA, the Restructuring Term
Sheet, and any other Definitive Documentation or the expeditious consummation of
the Restructuring.

     Without limiting any other provision hereof, as long as a Termination Event
has not occurred, each Party hereby agrees to negotiate and cooperate in good
faith in respect of all matters concerning the implementation and consummation
of the Restructuring. Furthermore, each Party shall take such action (including
executing and delivering any other agreement and making and filing any required
regulatory filings) as may be reasonably necessary to carry out the purposes and
intent of this RSA.
3. Support of Exchanging Holder. Subject to the (i) terms and conditions of this
RSA and (ii) the terms and conditions set forth in the Restructuring Term Sheet,
as applicable, the Exchanging Holder agrees that:

  (a)        as long as a Termination Event (as defined herein) has not occurred
or has occurred but has been duly waived in accordance with the terms hereof, so
long as it is the legal owner, beneficial owner and/or the investment advisor or
manager of or with power and/or authority to bind any Noteholder, it shall (and
shall cause each of its affiliates, subsidiaries, representatives, agents and
employees to) use its commercially reasonable efforts to support the
Restructuring and to (i) validly tender and not withdraw such tender in the
Exchange Offer of all Notes as to which it is the legal owner, beneficial owner
or otherwise has the power and/or authority to bind any Noteholder; (ii) deliver
consents with respect to all such Notes in the Consent Solicitation if
consistent with the terms set forth in the Restructuring Term Sheet; and
(iii) take no actions inconsistent with the RSA, the Restructuring Term Sheet,
and any other related documents or the expeditious consummation of the
Restructuring;

  (b)        as long as a Termination Event (as defined herein) has not occurred
or has occurred but has been duly waived in accordance with the terms hereof, it
shall not (and shall cause each of its affiliates, subsidiaries,
representatives, agents, and employees not to) sell, transfer or assign, or
grant, issue or sell any option, right to acquire, voting participation or other
interest in (each, a “Transfer”) any Notes, unless the following three criteria
are met: (i) the Transfer is to occur after June 10, 2011; (ii) the transferor
Exchanging Holder notifies Paul, Weiss of the Transfer and the principal amount
of Notes to be transferred thereby; and (iii) the transferee party first agrees
in writing to be subject to the terms and conditions of this RSA or a Similar
RSA as an “Exchanging Holder,” and executes a counterpart signature page to a
Similar RSA. Any Transfer that does not comply with the foregoing shall be
deemed void ab initio. This RSA shall in no way be construed to preclude the
Exchanging Holder from acquiring

5



--------------------------------------------------------------------------------



 



      additional Notes, provided that any such additional Notes shall
automatically be deemed to be subject to the terms of this RSA. In addition, for
so long as this RSA has not been terminated in accordance with its terms, an
Exchanging Holder may offer, sell or otherwise transfer any or all of its Notes
to any Affiliated Transferee, who shall be automatically deemed bound by this
RSA as an Exchanging Holder; provided, however, Paul, Weiss shall be provided
prompt notice of any such offer, sale, or transfer. The confidential schedule of
the principal amount of Notes held by the Exchanging Holders and any transfer
notices provided to Paul, Weiss in connection with the foregoing will be made
available on a name redacted basis to counsel for the Company on a confidential
basis and shall not be disclosed by such counsel to the Company or any third
party.

     (c)       all Definitive Documentation shall be in form and substance
acceptable to the Company in its reasonable discretion.
     Notwithstanding anything to the contrary herein, this RSA shall not, and
shall not be deemed to, impair, prohibit, limit or restrict, any Exchanging
Holder or its Affiliates, or their respective officers or representatives, from:

  (a)        making any vote, objection, approval, decision, election, tender,
consent, determination or other choice (i) if a Termination Event has occurred
or (ii) that is consistent with this RSA and the Restructuring Term Sheet,
including without limitation, those permitted or contemplated by this RSA or the
documents for, reflecting, or relating to the Restructuring, including, any of:
(x) the Exchange Offer and the Consent Solicitation and (y) the Secured Notes
Subscription; or

  (b)        exercising or asserting through litigation or otherwise any right,
power or privilege under or term or provision of (including any dispute
regarding the extent, terms, enforceability, or meaning of any such right, term
or provision) this RSA or the documents for, reflecting, or relating to, the
Restructuring.

     The Company agrees that this RSA and the Restructuring Term Sheet do not
constitute a commitment to, nor shall they obligate any of the Parties to,
purchase any Secured Notes or provide any other new financing or credit support,
in connection with the Restructuring. The Exchanging Holder has agreed to work
in good faith to negotiate a mutually satisfactory commitment letter or
subscription agreement with the Company with respect to the purchase of a
portion of the Secured Notes by June 10, 2011 on the terms and subject to the
conditions set forth in this RSA and the Restructuring Term Sheet but entry into
any such commitment or agreement is subject to subscription of the entire
$350 million commitment and the Exchanging Holder shall have no obligation to
the Company or to any other Exchanging Holder, nor shall it be deemed to have
made any commitment to the Company or to any other Exchanging Holder to provide
any funding, until such time as (i) it has entered into a commitment letter or
subscription

6



--------------------------------------------------------------------------------



 



agreement in form and substance satisfactory to it in its sole discretion and
(ii) the portion of $350 million in Secured Notes in excess of any commitment or
subscription that it may make is committed or subscribed to in full by other
Exchanging Holders or third parties.
4. Support of the Company.

  (a)        The Company agrees that from and after the date hereof, it will not
directly or indirectly, seek, pursue, propose, support, or encourage the
pursuit, proposal, or support, of any offer of restructuring of the Company,
including any alternative proposals that are inconsistent with and could
reasonably be expected to prevent, delay or impede the Restructuring of the
Company in accordance with the terms set forth in the Restructuring Term Sheet,
nor shall the Company solicit or direct any person or entity, including, without
limitation, any member of the Company’s board of directors or any holder of
equity in the Company, to undertake any of the foregoing.

  (b)        From and after June 10, 2011, the Company agrees that it will take
no action, other than actions in furtherance of the Restructuring, direct or
indirect, outside the ordinary course of business prior to the Effective Date
without the consent of at least 50% of the Exchanging Holders (such consent not
be unreasonably withheld), nor shall the Company solicit or direct any person or
entity, including, without limitation, any member of the Company’s board of
directors or any holder of equity in the Company, to undertake any of the
foregoing.

  (c)        The Company agrees that all Definitive Documentation shall be in
form and substance acceptable to the Exchanging Holder in such Exchanging
Holder’s reasonable discretion.

5. Termination.
     Subject to Sections 5.4 and 5.6, this RSA (and Similar RSAs) may be
terminated upon written notice of the occurrence of any of the following events
by the Parties asserting termination to the other Parties (each a “Termination
Event”):
          5.1 by 50% of the Exchanging Holders:

  (a)        if the Company shall have breached any of its material obligations
under the RSA or Similar RSA as set forth herein or therein;

  (b)        upon acceleration of debt or leases in excess of $20 million by any
creditor and any exercise of remedies by any creditor in connection therewith
which is likely to have a material adverse effect on the Company’s ability to
complete the Restructuring or is likely to materially delay the consummation of
the Restructuring, to the extent such

7



--------------------------------------------------------------------------------



 



      acceleration is not withdrawn, revoked, or stayed within ten (10) days
thereof;

  (c)        if Parent’s common stock is de-listed from a national securities
exchange;

  (d)        if the Company has not received commitments for the entire
$350 million Secured Notes Subscription or Third Party Credit Facility by
June 10, 2011;

  (e)        if there shall have occurred and be continuing a MAC;

  (f)        if the Company fails to launch the Secured Notes Subscription and
the Exchange Offer, each on terms and conditions described herein and in the
Restructuring Term Sheet, by June 24, 2011;

  (g)        if the Company fails to consummate the Secured Notes Subscription
and the Exchange Offer, each on terms and conditions described herein and in the
Restructuring Term Sheet, by August 15, 2011;

  (h)        if the Trustee objects in any respect to or takes action that could
adversely affect the consummation of any of the transactions contemplated by the
Restructuring and takes action that challenges the validity or effectiveness of
the procedures used by the Company in the making of the Exchange Offer or the
Consent Solicitation; or

  (i)        if any court of competent jurisdiction or other competent
governmental or regulatory authority shall have issued an order making illegal
or otherwise restricting, preventing, or prohibiting the Restructuring in a
material way that cannot be reasonably remedied by the Parties.

     5.2 by the Company:

  (a)        if an Exchanging Holder has failed to comply with its obligations
in Section 3(a) of this RSA or any Similar RSA;

  (b)        if the Company has not received commitments for the entire
$350 million Secured Notes Subscription or Third Party Credit Facility by
June 10, 2011;

  (c)        if any court of competent jurisdiction or other competent
governmental or regulatory authority shall have issued an order making illegal
or otherwise restricting, preventing, or prohibiting the Restructuring in a
material way that cannot be reasonably remedied by the Parties; or

  (d)        if the directors of the Parent determine in good faith that
continued performance under this RSA would be inconsistent with the exercise of

8



--------------------------------------------------------------------------------



 



      fiduciary duties under applicable law; provided, however, that upon any
such termination which occurs after the execution of a commitment letter or
subscription agreement with respect to the Secured Notes, any commitment or
other fees due thereunder shall be paid in full; or

     5.3 by the mutual consent of 50% of the Exchanging Holders and the Company
for any reason.
     5.4 The date on which this RSA is terminated in accordance with the
foregoing Section 5.1, 5.2, 5.3 or 5.5 and Section 5.6 or 5.7 hereof shall be
referred to as the “Termination Date”. Notwithstanding any provision in this RSA
to the contrary, upon written consent of 50% of the Exchanging Holders, the
dates set forth in section 5.1 (d), (f), and (g) (the “Critical Dates”) may be
extended prior to or upon such date and such later dates agreed to in lieu
thereof and shall be of the same force and effect as the dates provided herein,
and such consent shall not be unreasonably withheld so long as good faith
progress is being made towards meeting such Critical Date, provided, however,
that any requested extension of more than ten (10) days may be denied for any
reason; provided further that consent of two-thirds of the Exchanging Holders is
required to extend any date longer than ninety (90) days beyond the original
date.
     5.5 This RSA shall terminate automatically in the event cases under the
Bankruptcy Code are commenced by or against the Company in any jurisdiction, and
solely in the event of an involuntary filing against the Company, such
involuntary case is not dismissed within fifteen (15) days of filing.
     5.6 If a Termination Event occurs, this RSA shall terminate automatically
unless 75% of the Exchanging Holders provide the Company written notice within
three (3) Business Days (such 3 Business Day period to start on the day such
Termination Event occurs, if such day is a Business Day, and on the first
Business Day after the day such Termination Event occurs, if such day is not a
Business Day) that such Termination Event has been waived, cured, modified or
the time to perform the requirements herein extended.
     5.7 The Exchanging Holder may terminate this RSA if Jones Act restrictions
prevent the Restructuring to be structured in form and substance satisfactory to
such Exchanging Holder in its reasonable discretion.
     5.8 In the event 50% of the Exchanging Holders or any other Party to this
RSA asserts that a Termination Event has occurred, any Party may seek expedited
relief with a court of competent jurisdiction, challenging such assertion, and
no Party to this RSA shall be permitted to challenge such request for expedited
relief.
     5.9 In the event that a bankruptcy filing is commenced by or against the
Company, the Company hereby waives any requirement under section 362 of the
Bankruptcy Code to lift the automatic stay (the “Automatic Stay”) thereunder in
connection with the giving of any notice of termination under Section 5.6 of
this RSA

9



--------------------------------------------------------------------------------



 



(and agrees not to object to any non-breaching Party seeking to lift the
Automatic Stay in connection with giving any such notice, if necessary).
6. Good Faith Cooperation; Further Assurances; Transaction Documents. As long as
a Termination Event has not occurred, the Exchanging Holder and the Company
hereby covenant and agree to negotiate in good faith the Definitive
Documentation, each of which shall (i) contain the same economic terms as, and
other terms consistent in all material respects with, the terms set forth in the
Restructuring Term Sheet, (ii) except as otherwise provided for herein, be in
form and substance acceptable in all respects to the Parties in their reasonable
discretion; and (iii) be consistent with this RSA and the Restructuring Term
Sheet in all material respects.
7. Effectiveness. This RSA will be effective and binding upon the Company and
the undersigned Exchanging Holder as of the date on which: (i) the Company shall
have executed and delivered counterpart signature pages of this RSA and the
Similar RSAs described in clause (iii) below to counsel to the Exchanging
Holders, (ii) the Exchanging Holder shall have executed and delivered
counterpart signature pages of this RSA to counsel to the Company, and (iii) the
Exchanging Holders representing the percentage of outstanding Notes agreed to by
counsel for the Company and counsel for the Exchanging Holders shall have
executed and delivered counterpart signature pages of this RSA and the Similar
RSAs to counsel to the Company.
8. Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that the following statements are true and correct as of the
date hereof:

  (a)        it has all requisite corporate, partnership, limited liability
company, or similar authority to enter into this RSA and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder; and the execution and delivery of this RSA and the performance of
such Party’s obligations hereunder have been duly authorized by all necessary
corporate, partnership, limited liability company, or other similar action on
its part;

  (b)        the execution, delivery, and performance by such Party of this RSA
does not and shall not (i) violate (A) any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or (B) its charter or bylaws (or
other similar governing documents) or those of any of its subsidiaries or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party;

  (c)        the execution, delivery, and performance by such Party of this RSA
does not and shall not require any registration or filing with, consent or
approval of, notice to, or other action to, with or by, any federal, state, or
governmental authority or regulatory body;

10



--------------------------------------------------------------------------------



 



  (d)        this RSA is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of a court of competent
jurisdiction; and

  (e)        If such Party is an Exchanging Holder, such Exchanging Holder, as
of the date of this RSA:

  (i)        is the beneficial owner of the principal amount of the Notes set
forth on the confidential schedule maintained by Paul, Weiss, or is the nominee,
investment manager, or advisor for one or more beneficial holders thereof, and
has voting power or authority or discretion with respect to, the Notes
including, without limitation, to vote, exchange, assign, and transfer such
Notes;

  (ii)        holds its Notes free and clear, other than pursuant to this RSA,
of any claim, equity, option, proxy, voting restriction, right of first refusal,
or other limitation on disposition or encumbrances of any kind that could
adversely affect in any way such Exchanging Holder’s performance of its
obligations contained in this RSA at the time such obligations are required to
be performed (except that a non-material portion of Notes may be on loan); and

  (iii)        is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act.

9. Mutual Release.
     9.1 On the Effective Date, the Company and its subsidiaries will release
the Exchanging Holder and managers, advisors, representatives, Affiliates,
owners, employees, and partners thereof (each an “Exchanging Holder Released
Party”) from and against any and all claims, demands, causes of actions, or
liabilities, of any and every character, kind, and nature whatsoever, in law or
in equity, whether known or unknown, past, present or future, accrued or
unaccrued, contingent or fixed, whether based on the law of torts, conspiracy,
breach of fiduciary duty, negligence, strict liability, real property rights,
personal property rights or any other theories, in whole or in part, arising out
of, resulting from, based upon, or related in any way to an Exchanging Holder
Released Party’s ownership, management, operation, status, tenure, actions,
inactions, and conduct at any time as Noteholders, stockholder, director,
officer, employee, servant, agent, representative, manager, advisor, attorney,
creditor, insurer, successor, assign, or any other relationship with the
Company, at any time from the beginning of time to the consummation and
effectiveness of the Restructuring; except that (i) no Exchanging Holder
Released Party shall be released from any claims, demands, causes of action or
liabilities arising out of any act or omission of an Exchanging Holder Released
Party that

11



--------------------------------------------------------------------------------



 



constitutes gross negligence, fraud, or willful misconduct; and (ii) without
limiting or otherwise altering the release of claims, demands, causes of action,
or liability provided for above, the foregoing releases shall not apply to any
contractual obligations owed by any Exchanging Holder Released Party or any
right or obligation arising under or that are part of any written agreement that
is expressly entered into pursuant to, in connection with, or contemplated by,
the Restructuring, including, without limitation, this RSA, the Restructuring
Term Sheet, or any Definitive Documentation.
     9.2 The Definitive Documentation will provide that on the Effective Date,
each Exchanging Holder and any other Noteholder participating in the Exchange
Offer and their respective managers, advisors, representatives, Affiliates,
owners, employees, and partners thereof will release the Company and its
managers, advisors, representatives, Affiliates, owners, employees, and partners
thereof (each a “Company Released Party”) from and against any and all claims,
demands, causes of actions, or liabilities, of any and every character, kind,
and nature whatsoever, in law or in equity, whether known or unknown, past,
present or future, accrued or unaccrued, contingent or fixed, whether based on
the law of torts, conspiracy, breach of fiduciary duty, negligence, strict
liability, real property rights, personal property rights or any other theories,
in whole or in part, arising out of, resulting from, based upon, or related in
any way to the Notes; except that (i) no Company Released Party shall be
released from any claims, demands, causes of action or liabilities arising out
of any act or omission of a Company Released Party that constitutes gross
negligence, fraud, or willful misconduct; and (ii) without limiting or otherwise
altering the release of claims, demands, causes of action, or liability provided
for above, the foregoing releases shall not apply to any contractual obligations
owed by any Company Released Party or any right or obligation arising under or
that are part of any written agreement that is expressly entered into pursuant
to, in connection with, or contemplated by, the Restructuring, including,
without limitation, this RSA, the Restructuring Term Sheet, or any Definitive
Documentation.
10. Access. At all times prior to the Launch Date, the Exchanging Holders and
their advisors shall have, upon reasonable advance notice and subject to the
Confidentiality Agreement or entry into another confidentiality agreement in
form and substance satisfactory to the Company, complete and timely access to
the Company’s books and records, as well as the Company’s management and
professional advisors, for the purpose of completing due diligence and
negotiating the Definitive Documentation. At all times following the Launch Date
and prior to the Effective Date, the Exchanging Holders and their advisors shall
have, upon reasonable advance notice and subject to the Confidentiality
Agreement or entry into another confidentiality agreement in form and substance
satisfactory to the Company, complete and timely access to the Company’s books
and records, as well as the Company’s management and professional advisors, for
the purpose of conducting reasonable due diligence and negotiating the
Definitive Documentation.
11. Entire Agreement. This RSA, including any exhibits, schedules and annexes
hereto constitutes the entire agreement of the Company and the Exchanging Holder
with respect to the subject matter of this RSA, and supersedes all other prior
negotiations, agreements and understandings, whether written or oral, among the
Parties with respect

12



--------------------------------------------------------------------------------



 



to the subject matter of this RSA, other than the Confidentiality Agreement
which remains unaltered.
12. Reservation of Rights. Except as expressly provided in this RSA, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each Party to protect and preserve its rights, remedies, and
interests, including, without limitation, its claims against other Parties or
their respective Affiliates. Nothing herein shall be deemed an admission of any
kind. Nothing contained herein effects a modification of the Parties’ or the
Trustee’s rights under the Notes, the Indenture, or other documents and
agreements unless and until the Effective Date has occurred. If the transactions
contemplated herein are not consummated, or if this RSA terminates for any
reason prior to the Effective Date, the Parties fully reserve any and all of
their rights.
13. Waiver. This RSA and the Restructuring Term Sheet are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties hereto. If the transactions contemplated herein are not consummated,
or following the occurrence of the Termination Date, if applicable, nothing
shall be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this RSA and all negotiations relating hereto shall not be admissible
into evidence in any proceeding other than a proceeding to enforce its terms.
14. Payment of Fees and Expenses. The Company agrees to pay all reasonable fees
and expenses of Paul, Weiss, Houlihan Lokey, and any other specialty shipping
advisors and other specialists, as reasonably required and engaged upon advance
written notice to the Company, in connection with conducting due diligence and
negotiating, documenting and consummating the Restructuring.
15. Counterparts. This RSA may be executed in one or more counterparts, each of
which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).
16. Amendments. Except as otherwise provided herein, this RSA, the Restructuring
Term Sheet, the Exchange Offer and the Definitive Documentation may not be
modified, amended or supplemented, or any provisions herein or therein waived
without the prior written consent of at least two-thirds of the Exchanging
Holders (and may be modified, amended or supplemented with such consent). Any
modification, amendment or supplement to the terms of the Secured Notes
Subscription or Secured Notes shall require the prior written consent of at
least two-thirds of the Exchanging Holders, provided, however, that no such
modification, amendment or supplement shall treat any Exchanging Holder in a
different manner than any other Exchanging Holder without first obtaining the
consent of such Exchanging Holder.
17. Headings. The headings of the sections, paragraphs and subsections of this
RSA are inserted for convenience only and shall not affect the interpretation
hereof.

13



--------------------------------------------------------------------------------



 



18. Relationship Among Parties. It is understood and agreed that any Exchanging
Holder may trade in the Notes or other debt or equity securities of the Company
without the consent of the Company or any Exchanging Holder, subject to
applicable securities laws and Section 3(b) hereof. No Party shall have any
responsibility for any such trading by any other entity by virtue of this RSA.
No prior history, pattern or practice of sharing confidences among or between
Parties shall in any way affect or negate this understanding and agreement. For
the avoidance of doubt, (i) the execution of this RSA by any Exchanging Holder
shall not create, or be deemed to create, any fiduciary or other duties (actual
or implied) to any other Exchanging Holder other than as expressly set forth in
this RSA and (ii) no Exchanging Holder shall be responsible for, or have any
obligation with respect to, any duties or obligations of any other Exchanging
Holder under a Similar RSA.
19. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this RSA by any Party
and each non-breaching Party shall be entitled to seek specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of a court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder.
20. Survival. Notwithstanding (i) any Transfer of the Notes in accordance with
Section 3(b) of this RSA or (ii) the termination of this RSA in accordance with
its terms, the agreements and obligations of the Parties in Section 9, 12, 13,
14, 18, 24 and 25 shall survive such Transfer and/or termination and shall
continue in full force and effect for the benefit of the Exchanging Holder in
accordance with the terms hereof.
21. Governing Law. This RSA shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to such state’s choice
of law provisions which would require the application of the law of any other
jurisdiction.
22. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by electronic mail transmission with first class mail confirmation to the
Parties at the following addresses or email addresses:
If to the Company:
Horizon Lines, LLC
Michael T. Avara
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
with a copy to (which shall not constitute notice):
Edward O. Sassower
Joshua A. Sussberg
Kirkland & Ellis LLP

14



--------------------------------------------------------------------------------



 



601 Lexington Avenue
New York, New York 10022
If to the Exchanging Holder:
To the addresses and email addresses set forth on the
signature pages hereto.
with a copy to (which shall not constitute notice):
Andrew Rosenberg
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
23. No Third-Party Beneficiaries. The terms and provisions of this RSA are
intended solely for the benefit of the Parties and their respective successors
and permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary rights upon any other Person. No Exchanging Holder shall
have any right to enforce the terms of any Similar RSA against any other
Exchanging Holder.
24. Public Disclosure. The Company will submit to the Exchanging Holder all
press releases and public filings relating to this RSA or the transactions
contemplated hereby and thereby and any amendments thereof. The Company shall
not (a) use the name of the Exchanging Holder or its manager, advisor, or
Affiliates in any press release without the Exchanging Holder’s prior written
consent or (b) disclose holdings of the Exchanging Holder to any Person;
provided, however, that the Company shall be permitted to disclose at any time
the aggregate principal amount of and aggregate percentage of Notes held by the
Exchanging Holders.
25. Indemnification. The Company will reimburse and indemnify the Exchanging
Holder and managers, advisors, representatives, Affiliates, owners, employees,
and partners thereof for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Exchanging Holder (and managers, advisors,
representatives, Affiliates, owners, employees, and partners thereof) in
performing its duties hereunder or under any other related document, or in any
way relating to or arising out of the Restructuring, this RSA or any other
related document; provided that the Company shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the Exchanging
Holder’s (or such Affiliate’s) gross negligence, bad faith or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this RSA as of the date first above written.

            HORIZON LINES, INC.
      By:           Name:           Title:           HORIZON LINES HOLDING CORP.
      By:           Name:           Title:           HORIZON LINES, LLC
      By:           Name:           Title:           HORIZON LINES OF PUERTO
RICO, INC.
      By:           Name:           Title:           HAWAII STEVEDORES, INC.
      By:           Name:           Title:        

Signature Page to Restructuring Support Agreement

16



--------------------------------------------------------------------------------



 



            HORIZON LOGISTICS, LLC
      By:           Name:           Title:           H-L DISTRIBUTION SERVICE,
LLC
      By:           Name:           Title:           HORIZON LINES OF ALASKA,
LLC
      By:           Name:           Title:           HORIZON LOGISTICS OF GUAM,
LLC
      By:           Name:           Title:           HORIZON LINES VESSELS, LLC
      By:           Name:           Title:        

Signature Page to Restructuring Support Agreement

17



--------------------------------------------------------------------------------



 



            SEA-LOGIX, LLC
      By:           Name:           Title:           AERO LOGISTICS, LLC
      By:           Name:           Title:           HORIZON SERVICES GROUP, LLC
      By:           Name:           Title:        

Signature Page to Restructuring Support Agreement

18



--------------------------------------------------------------------------------



 



            EXCHANGING HOLDER:

[INSERT NAME OF EXCHANGING HOLDER ]
      By:           Name:           Title:        

Signature Page to Restructuring Support Agreement

19



--------------------------------------------------------------------------------



 



EXHIBIT A
Restructuring Term Sheet
Summary of Proposed Terms and Conditions
for Horizon Lines, Inc.
     This term sheet (the “Term Sheet”) summarizing the principal terms of
certain potential transactions concerning the Company (as defined below) is not
legally binding or a complete list of all the terms and conditions of the
potential transactions described herein. This Term Sheet shall not constitute an
offer to sell or buy, nor the solicitation of an offer to sell or buy any of the
securities referred to herein. Furthermore, nothing herein constitutes a
commitment to lend funds to the Company or to negotiate, agree to or otherwise
engage in, the Exchange Offer (as defined below). Without limiting the
generality of the foregoing, this Term Sheet and the undertakings contemplated
herein are subject in all respects to due diligence concerning the Company’s
business, operations (foreign and domestic), financial condition, customer
arrangements, joint venture arrangements, purchasing agreements, capital
expenditures and other related matters, and to the negotiation, execution and
delivery of mutually acceptable definitive documentation. This Term Sheet is
proffered in the nature of a settlement proposal in furtherance of settlement
discussions and is entitled to protection from any use or disclosure to any
party or person pursuant to Federal Rule of Evidence 408 and any other rule of
similar import. This Term Sheet contemplates the consummation of the Exchange
Offer through an out-of-court transaction, on the terms and subject to, among
other things, the conditions described below.

                  Company:   Horizon Lines, Inc. (“Parent,” and together with
its subsidiaries, the “Company”).
 
                Noteholders:   Each of the entities (each, a “Noteholder”) that
is the beneficial holder of the Company’s Notes (as defined below).
 
                Current Capital Structure:   The following outstanding
indebtedness of the Company shall be restructured in connection with the
Exchange Offer:
 
                    (a)   Indebtedness under the Credit Agreement dated as of
August 8, 2007 (including any refinancing, replacement, extension, renewal,
amendment (including the First Amendment and Waiver dated as of June 11, 2009
and the Second Amendment dated as of March 9, 2011), supplement, or modification
thereof, the “First Lien Facility”), by and among the Parent, as borrower,
certain guarantors thereunder, certain lenders and Wells Fargo Bank, N.A., as
administrative agent, comprised of the term loan (the “First Lien Term Loan”),
the revolving loan (the “First Lien Revolving Loan”) and letter of credit
obligations (the “LOC Obligations”). As of February 28, 2011, the aggregate
outstanding principal amount of (i) the First Lien Revolving    

-20-



--------------------------------------------------------------------------------



 



                          Loan was $163,500,000.00, (ii) the First Lien Term
Loan was $89,062,500.00 and (iii) LOC Obligations was $11,272,388.00.    
 
                    (b)   4.25% convertible senior notes due 2012 (the “Notes”)
issued under the Indenture dated as of August 8, 2007 (as amended, supplemented
or modified from time to time, the “Indenture”), by and between the Parent, as
issuer, and The Bank of New York Trust Company, N.A., as Indenture Trustee, in
the aggregate principal amount of $330,000,000.00.    
 
                Transaction:   As described below, the proposed transaction (the
“Transaction”) contemplates a $600 million refinancing backstopped by certain
Noteholders who subscribe to the new Secured Notes (as defined below) (the
“Participating Holders”) through (i) an issuance of $350 million of new Secured
Notes (as defined below), to the Participating Holders; and (ii) an exchange
offer consisting of an issuance of $200 million of new Convertible Secured Notes
(as defined below), the issuance of $50 million of common stock and $80 million
in cash in exchange for $330 million of the outstanding Notes. It is also
contemplated that a $100 million revolving credit facility would be raised to be
used by the Company for the payment of fees and expenses in connection with the
Refinancing and the Exchange Offer (as such terms are defined below) and for
working capital and other general corporate purposes.
 
                    Secured Notes     Subscription:
 
               
 
          The Participating Holders, each acting in their own capacity, who are
a “qualified institutional buyers” (as defined in Rule 144A under the Securities
Act) will commit to subscribe in cash (the “Secured Notes Subscription”) for
$350 million in aggregate principal amount of newly-issued senior secured notes
(the “Secured Notes”). The proceeds of the Secured Notes Subscription will be
used to refinance the First Lien Facility and $80 million will be used for the
cash consideration and the consent fee in connection with the Exchange Offer.
The Participating Holders shall execute and deliver a subscription agreement for
the Secured Notes prior to commencement of the Exchange Offer.    
 
               
 
          The Company will have the option to raise the $350 million
contemplated by the Secured Notes Subscription from third party term debt
lenders (including by means of an amendment to, and upsizing of the funded loans
under, the First Lien Facility, in which case the applicable references herein
to the Secured Notes and the New ABL Facility and the collateral therefor shall
mean (unless the context otherwise requires) such third party credit    

-21-



--------------------------------------------------------------------------------



 



                 
 
          facility and the collateral securing such facility (the “Third Party
Credit Facility”).    
 
                    Exchange Offer:
 
          Concurrently with the Secured Notes Subscription, the Parent will also
make an offer (the “Exchange Offer”), exempt from registration under
Section 3(a)(9) of the Securities Act of 1933 (the “Securities Act”), to issue
to the Noteholders up to $200 million in aggregate principal amount of
Convertible Secured Notes (the “Convertible Secured Notes”) and up to $50
million in common stock at $1.30 per share (up to approximately 38.5 million
shares) and distribute $80 million in cash, in exchange for the $330 million of
outstanding Notes. Payment of accrued and unpaid interest on the Notes will be
made on the date on which the Exchange Offer is completed (the “Closing Date”).
The number of shares issued and corresponding $50 million value are subject to
adjustment on a pro rata basis to the extent less than 100% of the Noteholders
participate in the Exchange Offer provided that the Minimum Condition (as
defined below) is met. The Exchange Offer will be subject to Rule 13e-4 under
the Securities Exchange Act of 1934. No party can be paid to solicit the
Exchange Offer.    
 
               
 
          The Participating Holders, each acting in their own capacity, will
have the option to purchase at par their individual pro rata allocable share of
the remaining Convertible Secured Notes that have not been subscribed to as part
of the Exchange Offer.    
 
               
 
          All Noteholders participating in the exchange of the Convertible
Secured Notes, including the Participating Holders, are hereinafter referred to
collectively as the “Exchanging Holders,” and each an “Exchanging Holder.”    
 
               
 
          In the event that less than $330 million is exchanged (i) the
Exchanging Holders will still receive an aggregate $80 million paydown and
(ii) the amount of Convertible Secured Notes issued to the Exchanging Holders
will equal the    

-22-



--------------------------------------------------------------------------------



 



                 
 
          amount of Notes exchanged by such Exchanging Holders less $80 million
and the common stock (such Convertible Secured Notes and common stock subject to
adjustment on a pro rata basis). As an example, if 95% of the holders of Notes
participate in the exchange, the distribution of cash and Convertible Secured
Notes would be as follows: (i) $80 million of cash distributed pro rata among
the Exchanging Noteholders; (ii) $186.8 million of Convertible Secured Notes;
and (iii) $46.7 million of common stock.    
 
                    Asset Based     Revolving     Loan Facility:
 
          Concurrently with the Secured Notes Subscription and the Exchange
Offer, a new asset-based revolving loan facility (“New ABL Facility”) will be
provided by third party lenders to the Parent to be used by the Company for the
payment of fees and expenses in connection with the Refinancing and the Exchange
Offer and for working capital and other general corporate purposes. The
Participating Holders are not committing to backstop or otherwise subscribe to
the New ABL Facility.    
 
                Participating Holders’ Commitment:   Participating Holders will
commit to fund $350 million of Secured Notes.
 
                Description of New ABL Facility:   Description: $100 million
maximum commitment amount including an up to $30 million letter of credit
sub-facility and a swingline subfacility up to a sublimit to be mutually agreed
upon. The Parent, as the borrower under the New ABL Facility, will have the
option to request increases in the maximum commitment by up to $25,000,000 in
the aggregate; however, such incremental facility increase is not committed. The
principal documentation for the New ABL Facility will be agreed upon prior to
commencement of the Exchange Offer, although the definitive documentation will
be executed and delivered and the commitments for the extension of credit
thereunder shall become effective and available only substantially concurrently
with successful consummation of the Refinancing and Exchange Offer.
 
                    Guarantees: Guaranteed by the Parent’s present and future
material subsidiaries subject to certain exceptions in respect of controlled
foreign corporations.
 
                    Maturity: Five year anniversary of the issuance of the new
Convertible Secured Notes (but 90 days earlier if the Senior Notes are not
repaid or refinanced as of such date), subject to the initial lender’s

-23-



--------------------------------------------------------------------------------



 



                      exercise of its limited right to reduce the term by no
more than one year for purposes of achieving a successful syndication.
 
                    Interest: L + applicable margin ranging from 2.25% to 4.00%,
based on leverage and excess availability grid.
 
                    Collateral: Subject to permitted liens and except for
certain excluded assets and customary exceptions, a first priority lien on
accounts, deposit accounts, securities accounts, investment property (other than
equity interests), cash, tax refunds and similar tax payments, and certain
intercompany loans, chattel paper, documents, instruments, letter-of-credit
rights, supporting obligations, contract rights, general intangibles, commercial
tort claims and related books and records (“ABL Priority Collateral”) of the
Company and the guarantors and a third priority lien on all or substantially all
other non-current assets of the Company and the guarantors securing the Secured
Notes, subject in each case to customary exceptions (“Secured Notes Priority
Collateral”). The parties will discuss (but shall have no obligation to agree
to) (i) additional collateral to be included in the New ABL Facility once the
advance rates for such collateral are determined prior to closing and
(ii) possible additional $25 million incremental increase in the New ABL
Facility.
 
                Description of New Secured Notes:   Description: $350 million of
new Secured Notes issued by Horizon Lines, LLC (“Opco”).
 
                    Guarantees: Guaranteed by Parent and all current and future
domestic subsidiaries of Parent, subject to the same exceptions as are set forth
in the New ABL Facility.
 
                    Maturity: Five years from anniversary of the issuance of the
new Convertible Secured Notes.
 
                    Call Protection: Callable at par at any time.
 
                    Commitment Fee: 2.0% cash fee payable 50% upfront and 50%
upon closing. The Commitment Fee will be paid even if the Company obtains a
Third Party Credit Facility.
 
                    Interest: 9.0% per annum, payable semi-annually in cash, in
arrears.
 
                    Amortization: 1.0% per annum paid quarterly, following a one
year amortization holiday. In addition, there will be an annual free cash flow
sweep of 50% of the Excess Cash Flow generated during the fiscal year. Excess
Cash Flow definition to be negotiated, but to include debt service and
amortization, capital expenditures and dry dock expenses among other items.
 
                    Collateral: A first priority lien on all Secured Notes
Priority Collateral and a second priority lien on all ABL Priority Collateral.

-24-



--------------------------------------------------------------------------------



 



                      Covenants: Typical for senior secured high-yield notes
with no maintenance based covenants. Other covenants to be negotiated. Covenants
will include:
 
                    •   Change of control put at 101% (subject to Permitted
Holder exception);           •   Limitation on asset sales;           •  
Limitation on incurrence of indebtedness and preferred stock;           •  
Amount drawn on New ABL Facility subject to agreed upon leverage test, if any;  
        •   Limitation on restricted payments;           •   Limitation on
restricted investments;           •   Limitation on liens;           •  
Limitation on dividend blockers;           •   Limitation on affiliate
transactions;           •   Limitation on sale/leaseback transactions materially
consistent with such limitations currently in place under the Company’s existing
loan documentation;           •   Limitation on guarantees by restricted
subsidiaries; and           •   Limitation on mergers, consolidations and sales
of all/substantially all of the assets of the Company.    
 
                    These covenants will be subject to important exceptions and
qualifications.
 
                    Registration Rights: Standard A/B Exchange Offer. Parent
shall complete the A/B Exchange Offer as soon as practicable but in no event
later than 180 days after issuance of the Secured Notes. Registration default
will result in 0.25% of additional interest per 90 days of registration default,
up to a maximum of 1.00%.
 
                    Credit Rating: Rating from at a least one credit rating
agency.
 
                    Settlement: DTC-eligible.
 
                Description of Convertible Secured Notes:  
Description:$200 million of new Convertible Secured Notes issued by Parent
 
                    Guarantees: Guaranteed by all current and future domestic
subsidiaries of Parent, subject to the same exceptions as are set forth in the
New ABL Facility.
 
                    Maturity: Five and a half years from anniversary of the
issuance of the Convertible Secured Notes.
 
                    Interest: 6.00% per annum.
 
                    Conversion Price: The Convertible Secured Notes will be
convertible into shares of common stock of Parent, par value $0.01 per share
(“Common Stock”), at a price of $1.70 per share (the “Conversion Price”).

-25-



--------------------------------------------------------------------------------



 



                  Collateral: Subject to permitted liens and except for certain
excluded assets, a second priority lien on all Secured Notes Priority Collateral
and a third priority lien on all ABL Priority Collateral.
 
                Covenants: Subject to similar covenants, as for the new Secured
Notes, with mutually agreed upon changes. Market covenants for a second lien
high yield indenture if a Third Party Credit Facility is obtained.
 
                Optional Conversion: So long as the issuance of the shares of
Common Stock upon conversion of the Convertible Secured Notes is permitted by
all applicable laws, rules and regulations, holders of Convertible Secured Notes
shall have the right to convert the Convertible Secured Notes at their option at
any time and from time to time prior to maturity thereof into 117.5 million
shares of Common Stock, subject to adjustment on a pro rata basis based on
amount of Notes exchanged above the Minimum Condition. In connection with any
such optional conversion, holders of Convertible Secured Notes shall also have
the right to receive accrued and unpaid interest on the Convertible Secured
Notes to, but excluding, the date of conversion, payable in cash.
 
            Jones Act Compliance:   The parties will agree upon certain
restrictions on the conversion, ownership or transfer of shares of Common Stock
in order to comply with the Jones Act, Title 46 U.S.C. §§ 50101 et seq., and
work in good faith, if necessary, to adjust this Term Sheet accordingly to
comply with such restrictions.
 
            Other Terms of Convertible Secured Notes:   Conversion
Event:   So long as the issuance of the full number of shares of Common Stock
upon conversion of the Convertible Secured Notes is permitted by all applicable
law, rule and regulation, Parent may convert into Common Stock the Convertible
Secured Notes at its option, in whole or in part from time to time, on not more
than 60 days and not less than 20 days prior notice at the Conversion Price plus
accrued and unpaid interest thereon up to (but excluding) the date set for
conversion, provided that (i) 3 months have passed since the issuance of the new
Convertible Secured Notes and (ii) the 30 trading days volume weighted average
price of the Common Stock is at least $2.00 per share at the initial conversion
date, $2.10 per share for the second conversion, $2.30 per share for the third
conversion and $2.40 per share thereafter; provided, however, that the Parent
may only set a conversion date and may only convert up to $50 million of
Convertible Secured Notes on the initial conversion date. After the initial

-26-



--------------------------------------------------------------------------------



 



             
 
          conversion date, the Parent may convert up to $50 million of the
Convertible Secured Notes at each subsequent conversion date, which shall be at
least 3 months after the previous conversion date.
 
           
 
          Interest shall cease to accrue on any Convertible Secured Notes on the
date such Convertible Secured Notes have been converted (the “Conversion Date”).
All accrued and unpaid interest will be paid in cash on any Conversion Date.
 
           
 
          Conversion will be subject to continued listing on a national
securities exchange and other customary conditions.
 
                Fundamental Change of Control:   Upon a change of control, the
holders shall have the right to require Parent to repurchase for cash the
outstanding Convertible Secured Notes at 101% of the aggregate principal amount,
plus accrued and unpaid interest thereon.
 
           
 
          A “change of control” will be deemed to occur at such time as:
 
          (i) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
whether or not applicable), other than Parent or any of its subsidiaries, any
employee benefit plan of it or such subsidiary or any Permitted Holder (which
will include certain holders of Convertible Secured Notes and any of their
Affiliates), is or becomes the “beneficial owner,” as determined in accordance
with Rule 13d-3 under the Exchange Act, directly or indirectly, of more than 50%
of the total voting power in the aggregate of all classes of Parent’s capital
stock then outstanding and entitled to vote generally in elections of directors;
(ii) Parent consolidates with or merges with or into another person (other than
any subsidiary of Parent or a Permitted Holder) and its outstanding voting
securities are reclassified into, converted for or converted into the right to
receive any other property or security, or Parent sells, conveys, transfers or
leases all or substantially all of its properties and assets to any person;
(iii) during any period of 12 consecutive months after the date of original
issuance of the Convertible Secured Notes, persons who at the beginning of such
12 month period constituted Parent’s Board

-27-



--------------------------------------------------------------------------------



 



             
 
          of Directors, together with any new persons whose election was
approved by a vote of a majority of the persons then still comprising its Board
of Directors who were either members of the Board of Directors at the beginning
of such period or whose election, designation or nomination for election was
previously so approved, cease for any reason to constitute a majority of
Parent’s Board of Directors; or (iv) Parent is liquidated or dissolved or
holders of Parent’s Common Stock approve any plan or proposal for Parent’s
liquidation or dissolution.
 
                Fundamental
Change
Make-Whole:   The conversion rate of the Convertible Secured Notes shall be
increased to compensate the holders thereof for the loss of the time value of
the conversion right (i) if at any time the Common Stock is not listed on the
NYSE or the NASDAQ Stock Market or (ii) if a Change of Control occurs, unless at
least 90% of the consideration received or to be received by holders of Common
Stock, excluding cash payments for fractional shares, in connection with the
transaction or transactions constituting the Change of Control, consists of
shares of Common Stock, American Depositary Receipts or American Depositary
Shares traded on a national securities exchange in the United States or which
will be so traded or quoted when issued or exchanged in connection with such
Change of Control (these securities being referred to as “publicly traded
securities”).
 
                Registration
Rights:   As soon as is practicable following the issuance of the Convertible
Secured Notes, Parent shall file a shelf registration statement for the resale
of both the Convertible Secured Notes and the underlying Common Stock, using
commercially reasonable efforts to do so concurrently or immediately after the
issuance of the Convertible Secured Notes, and to have such registration
statement declared effective as soon as practicable thereafter but in no event
later than 120 days after filing. Failure to have such registration statement
declared effective within 120 days after issuance of the Convertible Secured

-28-



--------------------------------------------------------------------------------



 



             
 
          Notes will result in payment of 0.25% of additional interest per
90 days of registration default, up to a maximum of 1.00%.
 
           
 
          In addition, the Convertible Secured Notes will be DTC eligible at
issuance.
 
                Adjustments to Conversion Price:   Adjustments for (i) issuances
of Common Stock or derivatives below the Conversion Price or below market, (ii)
stock splits, combinations or dividends in the form of Common Stock, (iii) other
dividends or distributions on Common Stock (including cash dividends and
spinoffs), and (iv) repurchases of Common Stock above the Conversion Price or
market (including by way of a tender offer), in each case, subject to certain
customary exceptions.
 
                Conversion Cap:   In no event will a Convertible Secured Note be
forcibly convertible into a number of shares of Common Stock of Parent that
would cause a holder to “beneficially own” (as such term is used in the Exchange
Act) more than 9.9% of the Common Stock of Parent at any time outstanding (the
“Conversion Cap”); provided, however, that such Conversion Cap shall not apply
during such time as effective registration statement is in effect and
Noteholders are free to sell thereunder.
 
                Redemption/
Conversion:   Other than as provided under “Conversion Event”, the Convertible
Secured Notes shall not be converted or redeemed by Parent.
 
            Closing Date:       Concurrently with the Exchange Offer, Parent
will undertake a consent solicitation (the “Consent Solicitation”) in which it
will seek consents from the Noteholders to amend the Indenture governing the
Notes, to remove substantially all of the restrictive covenants and certain
events of default from the Indenture governing the Notes upon consummation of
the Exchange Offer. A portion of the total consideration in the Exchange Offer
(equal to 0.5% of the total consideration described herein) will constitute a
consent payment that is available only to Noteholders who give their consents in
the Consent Solicitation. The consent payment will not be paid to Noteholders
who do not so consent.
 
            Conditions Precedent to Closing:   The Participating Holders’
support for the Secured Notes Subscription and the Exchanging Holders support
for the Exchange Offer shall be contingent upon customary conditions precedent,
including, but not limited to, the following:

-29-



--------------------------------------------------------------------------------



 



                      •   amendment and upsizing of the First Lien Facility to
$350 million funded debt plus a $100 million unfunded revolver (subject to an
additional $25million upsizing) and any other material financing documents to
(i) permit the transactions contemplated hereby and (ii) cure any defaults under
the documents, with such amendments to be reasonably satisfactory to the
Participating Holders; alternatively, the Company may accept the commitment from
the Participating Holders to provide $350 million of Secured Notes and raise the
New ABL Facility;       •   definitive documentation reasonably acceptable to
Participating Holders;       •   after March 31, 2011, except as specifically
set forth on Schedule I attached hereto, no material adverse change (“MAC”) in
the business, affairs, properties, condition (financial or otherwise) or
prospects of the Company shall have occurred on or prior to the Closing Date;  
    •   delivery of due diligence satisfactory to the Participating Holders and
their advisors concerning the Company’s antitrust issues, business and business
plan, operations, financial condition, customer matters and other related
matters, which due diligence shall be completed by June 15, 2011 (plus customary
“bring down” due diligence prior to funding);       •   continued listing of
Parent’s Common Stock on a national securities exchange, i.e., NYSE;       •  
NYSE’s approval of the Exchange Offer without requiring shareholder approval;  
    •   payment of reasonable documented fees and expenses of one counsel and
one financial advisor to the Participating Holders (such counsel to be augmented
by any specialty shipping advisors and other specialists, as reasonably required
and engaged upon advance written notice to the Company);       •   launch of the
Secured Notes Subscription by June 24, 2011 and the Exchange Offer by June 24,
2011;       •   closing of the Secured Notes Subscription by August 15, 2011 and
the Exchange Offer by August 15, 2011;       •   there shall not have occurred
(i) any general suspension of, or limitation on prices for, trading in
securities in the United States securities or financial markets, (ii) any
material impairment in the trading market for debt securities, (iii) any
declaration of a banking moratorium or any suspension of payments in respect to
banks in the United States or other major financial markets, (iv) any limitation
(whether or not mandatory) by any stock exchange, government or governmental,
administrative or regulatory authority or  

-30-



--------------------------------------------------------------------------------



 



                      agency, domestic or foreign, or other event that might
affect the extension of credit by banks or other lending institutions, (v) a
commencement of a war, armed hostilities, terrorist acts or other national or
international calamity directly or indirectly involving the United States or
(vi) in the case of any of the foregoing existing on the date hereof, a material
acceleration or worsening thereof;       •   all requisite governmental
authorities and third parties shall have approved or consented to the
Transaction (other than approvals by the SEC in connection with the Securities
Act registration of the Convertible Secured Notes and the underlying Common
Stock) and, to the extent required, all applicable appeal periods shall have
expired;       •   Company shall not have entered into any agreement with any of
the class action optouts that is materially different as to its aggregate value
from agreements previously disclosed to Paul, Weiss in connection with the
optout settlements; and       •   other conditions typical for transactions of
this nature.
 
            Minimum Condition:   The Exchange Offer will be conditioned upon
Noteholders of not less than 95% in aggregate principal amount of the Notes
having validly tendered (and not validly withdrawn) their Notes into the
Exchange Offer (the “Minimum Condition”); provided, however, the Parent with
more than 66-2/3% of the Participating Holders consent may lower the Minimum
Condition.
 
            Corporate Governance:   The Participating Holders shall have the
right to designate nominees to comprise a majority of the Board, provided that
any existing directors who wish to remain on the Board will be considered. The
parties shall work in good faith to make other agreed upon changes to amend the
Parent’s organizational documents consistent with best practices. The Parent
will request a 1 to 8 reverse share split at the first shareholder meeting after
the Closing Date.
 
            Management/Employee
Incentive Plan:   The Participating Holders and the Company will work in good
faith to negotiate a management incentive plan (taking into account tax
implications and potential need for a shareholder approval) for Parent, which
will provide for grants of options and/or restricted stock/equity reserve for
management, directors, and employees, for which 10% (on a fully-diluted and
fully distributed basis) of Parent’s equity will be reserved. The amount, form,
exercise price, allocation and vesting of such equity-based awards shall be
approved by the new Board of Directors. The amount, form, exercise price,
allocation and vesting of such equity-based awards shall be approved by the
Board of Directors immediately prior to the closing and implemented thereafter;
provided, however, prior to the launch

-31-



--------------------------------------------------------------------------------



 



                  of the Exchange Offer the parties shall agree upon the
percentage of initial grants, amounts of restricted stock and SARs and vesting
terms of the foregoing.
 
            Section 16 Officer Severance   The Participating Holders and the
Company will work in good faith to negotiate, and the Company will adopt and
maintain, a severance plan (the “Severance Plan”) for each of the Company’s
officers designated under section 16 of the Securities Exchange Act of 1934, 15
U.S.C. § 78a, et seq. (each, an “Officer”), which Officers do not currently have
severance benefits. The Severance Plan will provide for severance benefits equal
to one year’s salary and non-equity benefits in the event the Officer is
terminated without cause. The Severance Plan shall be approved by the Board of
Directors prior to the closing. It is anticipated that such Severance Plan will
include five officers as of the date hereof.
 
            Transaction and Legal Fees and Expenses:   The Company shall pay the
reasonable out of pocket documented costs and expenses incurred by the
Participating Holders in connection with the Transaction, including the
reasonable fees and disbursements of one outside counsel and one financial
advisor to the Participating Holders (plus any specialty shipping advisors and
other specialists, as reasonably required and engaged upon advance written
notice to the Company), for the negotiation and documentation related to the
Transaction.
 
            Indemnification:   The definitive documentation for the Secured
Notes Subscription shall contain customary provisions limiting liability for,
and indemnifying and holding harmless, Participating Holders (and their
affiliates and their respective officers, directors, employees and agents) for
any losses, claims, damages, liabilities or expenses incurred in respect of the
exchange contemplated hereby, except to the extent they are found by a final,
non-appealable judgment of a court to arise primarily from the gross negligence
or willful misconduct of the relevant indemnified person or such person’s
affiliates and their respective officers, directors, employees and agents.
 
            Governing Law:   New York governing law and consent to exclusive New
York jurisdiction.

-32-



--------------------------------------------------------------------------------



 



Schedule I
The following items shall not constitute MACs under the Term Sheet:
Notice of delisting of the Company’s stock on the New York Stock Exchange
(NYSE).
Settlement of non-antitrust litigation in the aggregate amount not to exceed
$7.5 million.
Events described in the Company Form 10-Q for the quarterly period ended
March 27, 2011 filed on April 29, 2011, including those described in Section 15
(Commitment and Contingencies) and Section 17 (Subsequent Events) of Part I, and
in Section 1 (Legal Proceedings) and Section 5 (Other Information) of Part II.

-33-